                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE
                           CIVIL ACTION NO. 3:18CV-P828-CRS

SEIKO ROSS                                                                           PLAINTIFF

v.

LOUISVILLE METRO DEPT.
OF CORRECTIONS et al.                                                            DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

       Plaintiff Seiko Ross filed the instant pro se 42 U.S.C. § 1983 action proceeding in forma

pauperis. This matter is before the Court on initial review of the action pursuant to 28 U.S.C.

§ 1915A. For the reasons set forth below, the Court will dismiss Plaintiff’s claims and give him

an opportunity to amend his complaint.

                             I. SUMMARY OF ALLEGATIONS

       Plaintiff, a pretrial detainee at the Louisville Metro Department of Corrections (LMDC),

sues “LMDC & Staff” and LMDC Director Mark Bolton. He sues Defendants in their official

capacities only.

       Plaintiff alleges that on August 7, 2018, an unnamed officer violated the LMDC inmate

handbook “when he kicked the door and broke my pinky which cause personal injury and in

return show’s personal abuse.” Plaintiff reports, “This situation occured when I pressed the

emergency button on the dorm to inform the officer that I was in fear for my safety. She

proceeded to tell me that’s not an emergency and the button is not a check out button totally

disregarding my safety.”

       Plaintiff quotes various statements by Mark Bolton in the LMDC inmate handbook. He

states “the core values, LMDC policies and procedures and guide lines setforth by Director Mark
Bolton for this jail, inmates and staff or violated daily. Something need’s to be done our safety

and health is constantly violated on a daily basis. (We need help)!!!”

        Plaintiff further states, “The actions from this staff and administrions put’s this facility

(LMDC) in violations of the guidelines setforth by the American Correctional Association

Accreditation. My right’s and dignity or violated daily!!!” He further states that he received an

x-ray of his finger but “they failed to let me know the outcome of the x-ray and have not giving

me any medical treatment accept 4 day’s of ibpruphen my finger is broken and I’m in pain.”

        Plaintiff states that he wrote a grievance about the incident and that the captain responded

by saying that he had the wrong officer’s name. Plaintiff states, “I had the wrong name because

they gave me the wrong name.” He asserts, “I was placed in the dummie box as they call it to be

moved so of course it was after 12:00 am which means it was a whole nother day before I was

able to see a nurse.” He states, “It’s in my medical file that I’m PTSD I have been traumatized

ever since this happen constantly in fear of officers constant aggression towards inmates I have

to take sleeping pills.”

        As relief, Plaintiff seeks compensatory and punitive damages, as well as “negotiation of

sentence.”

                                          II. STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).



                                                   2
        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

                                           III. ANALYSIS

        Plaintiff sues “LMDC and staff” and Director Bolton in their official capacity only.

However, LMDC is not a “person” subject to suit under § 1983 because municipal departments,

such as jails, are not suable under § 1983. Marbry v. Corr. Med. Servs., No. 99-6706, 2000 U.S.

App. LEXIS 28072, at *2 (6th Cir. Nov. 6, 2000) (holding that a jail is not an entity subject to

suit under § 1983). In this situation, Louisville Metro Government is the proper defendant.

Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. 502. 503 (W.D. Ky. 1990). Further, Louisville

Metro Government is a “person” for purposes of § 1983. See Monell v. New York City Dep’t of




                                                    3
Soc. Servs., 436 U.S. 658, 690 n.55 (1978). The Court therefore will construe the claim against

LMDC as a claim brought against Louisville Metro Government.

       Moreover, “[o]fficial-capacity suits . . . ‘generally represent [] another way of pleading an

action against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159,

165 (1985) (quoting Monell, 436 U.S. at 690 n.55). Suing employees in their official capacities

is the equivalent of suing their employer. Lambert v. Hartman, 517 F.3d 433, 439-40 (6th Cir.

2008); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994); Smallwood v. Jefferson Cty.

Gov’t, 743 F. Supp. at 503. Therefore, the Court construes Plaintiff’s official-capacity claims

against Bolton and any other LMDC staff members as brought against their employer, Louisville

Metro Government.

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). To satisfy the second prong, a municipality cannot be held

responsible for a constitutional deprivation unless there is a direct causal link between a

municipal policy or custom and the alleged constitutional deprivation. Monell, 436 U.S. at 691;

Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal

liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to

the municipality, and (3) show that his particular injury was incurred due to execution of that

policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police

Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). The policy or custom “must be ‘the moving force of the

constitutional violation’ in order to establish the liability of a government body under § 1983.”




                                                  4
Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454

U.S. 312, 326 (1981) (citation omitted)).

       In the instant case, Plaintiff alleges that an officer kicked a door resulting in injury to

Plaintiff’s pinky, that another officer failed to respond to an emergency call for assistance, and

that Plaintiff has been denied medical treatment for the injury to his pinky. However, he does

not allege that the events occurred as a result of a policy or custom implemented or endorsed by

Louisville Metro Government. In fact, Plaintiff alleges that officers acted in violation of LMDC

policies. Thus, the alleged incidents are isolated occurrences affecting only Plaintiff, which do

not give rise to a claim against Louisville Metro Government. See Fox v. Van Oosterum, 176

F.3d 342, 348 (6th Cir. 1999) (“No evidence indicates that this was anything more than a one-

time, isolated event for which the county is not responsible.”).

       Accordingly, Plaintiff’s claim against LMDC and his official-capacity claims against

Bolton and unnamed “Staff” must be dismissed for failure to state a claim upon which relief may

be granted.

       Plaintiff also broadly alleges that his health and safety are “constantly violated on a daily

basis.” However, the Court finds these allegations to be too conclusory and lacking in factual

enhancement to support a claim for relief. See Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 555, 557). Therefore, Plaintiff’s vague allegations of violations of his health and safety

will be dismissed for failure to state a claim.

       In addition, Plaintiff claim that various provisions of the LMDC inmate handbook have

been violated. However, failure of prison officials to follow institutional procedures or policies

does not give rise to a constitutional claim. Sandin v. Conner, 515 U.S. 472, 481-82 (1995);

Smith v. City of Salem, Ohio, 378 F.3d 566, 578 (6th Cir. 2004) (“[S]tate law, by itself, cannot be



                                                  5
the basis for a federal constitutional violation.”); Rimmer-Bey v. Brown, 62 F.3d 789, 791 (6th

Cir. 1995) (rejecting inmate’s argument that prison failed to follow Michigan prison regulations

in putting him in segregation). Therefore, Plaintiff’s claims that Defendants violated the LMDC

handbook will be dismissed for failure to state a claim upon which relief may be granted.

        While the Court concludes that the complaint is subject to dismissal for the above

reasons, the Court finds that some of Plaintiff’s claims may survive initial screening if he had

sued Defendants in their individual capacities. “[U]nder Rule 15(a) a district court can allow a

plaintiff to amend his complaint even when the complaint is subject to dismissal under the PLRA

[Prison Litigation Reform Act].” LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013). The

Court will allow Plaintiff an opportunity to file an amended complaint to bring individual-

capacity claims against any person whom he claims violated his rights. In filing an amended

complaint, it is insufficient for Plaintiff to sue all “Staff.” Plaintiff must name as Defendants the

specific individuals whom he alleges violated his rights and state the specific factual allegations

he believes support his claim against each individual Defendant.1

                                                       IV.

        For the reasons set forth herein, and the Court being otherwise sufficiently advised,

        IT IS ORDERED that Plaintiff’s claims against Defendant LMDC and his official-

capacity claims against Bolton and “Staff” are DISMISSED pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim upon which relief may be granted.

        IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff must file an amended complaint. He must include

all claims he wishes to assert in this action as the amended complaint will supersede the original

1
  If Plaintiff does not know the name of a specific individual, he may name a John or Jane Doe Defendant and seek
information to identify the person’s name through discovery should a claim against that Defendant proceed beyond
initial review.

                                                        6
complaint. Plaintiff must name as Defendants the specific individuals whom he alleges violated

his rights and state the specific factual allegations he believes support his claim against each

individual defendant. He must sue Defendants in their individual capacities. Plaintiff must also

tender a summons form for each Defendant he sues. The Court will conduct initial review of the

amended complaint in accordance with 28 U.S.C. § 1915A.

        The Clerk of Court is DIRECTED to place this case number and word “Amended” on a

§ 1983 complaint form, along with four summons forms, and send them to Plaintiff for his use.

        Plaintiff is WARNED that should he fail to file an amended complaint within

30 days, the Court will enter an Order dismissing the action for the reasons stated herein.

Date:   March 8, 2019




                                                Char
                                                   lesR.Si
                                                         mpsonI
                                                              II,Seni
                                                                    orJudge
                                                   Unit
                                                      edStat
                                                           esDi
                                                              str
                                                                ictCour
                                                                      t
cc:     Plaintiff, pro se
        Defendants
        Jefferson County Attorney
4411.010




                                                  7
